FLORIDA SUPREME COURT

                     NOTICE OF CORRECTION
                                                            DATE: April 11, 2019

CASE OF: IN RE: AMENDMENTS TO THE RULES REGULATING THE
         FLORIDA BAR - BIENNIAL PETITION

DOCKET NO.: SC18-1683                 OPINION FILED: January 4, 2019

                      ATTENTION: ALL PUBLISHERS

THE FOLLOWING CORRECTIONS HAVE BEEN MADE IN THE ABOVE
OPINION:

Page 13, line 4, under Bylaw 2-9.6, apostrophe’s in “Robert’s” and “bar’s” are now
curly.
Page 13, lines 2 and 5, under Bylaw 2-9.7, the apostrophe in “clients’ ” is now
curly.
Page 17, subdivision (i) of rule 3-7.2, line 7, the apostrophe in “respondent’s” is
now curly.
Page 18, subdivision (l)(1) of rule 3-7.2, line 10, the apostrophe in “member’s” is
now curly.
Page 20, line 1, “(b) Petitions; Forms and Contents” is now bold.
Page 25, title of subdivision (l) of rule 3-7.10, is now bold and in 14-point font.
Page 25, subdivision (l)(2) of rule 3-7.10, line 4, “Staff Counsel” has been struck-
through and “staff counsel” has been added.
Page 31, line 1, a second space following the period before “The” has been added.
Page 31, line 7, a period after “S” in “U.S” has been added.
Page 54, subdivision (h) of rule 4-1.5, line 5, the apostrophe in “client’s” is now
curly.
Page 58, line 4 of the last paragraph, the space between “4-1.5” and “(e)” is now
stricken.
Page 65, line 2, under “Definition of firm” heading, the apostrophe in
“organization’s” is now curly.
Page 68, the heading “Confidentiality” is now bold.

SIGNED: OPINION CLERK
The corrected hard copy will follow.